Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 1 of 14 Page ID #:713




 1

 2
                            UNITED STATES DISTRICT COURT
 3
                           CENTRAL DISTRICT OF CALIFORNIA
 4
                                   WESTERN DIVISION
 5

 6
      UNITED STATES OF AMERICA,            )
 7                                         )
                                           )
 8                PLAINTIFF,               )
                                           )
 9                 V.                      )
                                           )   CR 19-642-VAP
10                                         )   LOS ANGELES, CALIFORNIA
      IMAAD SHAH ZUBERI,                   )
11                                         )   OCTOBER 30, 2019
                                           )   (2:30 P.M. TO 2:43 P.M.)
12                                         )
                  DEFENDANT.               )
13                                         )

14
                               INFORMATION HEARING, PIA
15
                        BEFORE THE HONORABLE CHARLES F. EICK
16                         UNITED STATES MAGISTRATE JUDGE

17
      APPEARANCES:                 SEE NEXT PAGE
18
      COURT REPORTER:              RECORDED; COURT SMART
19
      COURTROOM DEPUTY:            STACEY PIERSON
20
      TRANSCRIBER:                 DOROTHY BABYKIN
21                                 COURTHOUSE SERVICES
                                   1218 VALEBROOK PLACE
22                                 GLENDORA, CALIFORNIA     91740
                                   (626) 963-0566
23

24
      PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING;
25    TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 2 of 14 Page ID #:714




                                                                          2

 1    APPEARANCES:

 2    FOR THE PLAINTIFF UNITED STATES OF AMERICA:

 3                 NICOLA T. HANNA
                   UNITED STATES ATTORNEY
 4                 BRANDON FOX
                   CHIEF, CRIMINAL DIVISION
 5                 ASSISTANT UNITED STATES ATTORNEY
                   BY: ELISA FERNANDEZ
 6                 ASSISTANT UNITED STATES ATTORNEY
                   PUBLIC CORRUPTION AND CIVIL RIGHTS SECTION
 7                 312 NORTH SPRING STREET
                   LOS ANGELES, CALIFORNIA 90012
 8

 9    FOR THE DEFENDANT IMAAD SHAH ZUBERI:

10                 BROWNE GEORGE ROSS LLP
                   BY: THOMAS PETER O'BRIEN
11                      ATTORNEY AT LAW
                   801 SOUTH FIGUEROA STREET
12                 SUITE 2000
                   LOS ANGELES, CALIFORNIA 90017
13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 3 of 14 Page ID #:715




                                                                          3

 1
                                    I N D E X
 2
      CR 19-642-VAP                                          OCTOBER 30, 2019
 3
      PROCEEDINGS:    INFORMATION HEARING, POST-INDICTMENT ARRAIGNMENT
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 4 of 14 Page ID #:716




                                                                          4

 1            LOS ANGELES, CALIFORNIA; OCTOBER 30, 2019; 2:30 P.M.

 2                 THE CLERK:     CALLING CRIMINAL 19-642, UNITED STATES OF

 3    AMERICA VERSUS IMAAD SHAH ZUBERI.

 4                 MS. FERNANDEZ:     GOOD AFTERNOON, YOUR HONOR.

 5                 ELISA FERNANDEZ ON BEHALF OF THE UNITED STATES.

 6                 THE COURT:     THANK YOU.

 7                 MR. O'BRIEN:     GOOD AFTERNOON, YOUR HONOR.

 8                 TOM O'BRIEN ON BEHALF OF IMAAD ZUBERI, WHO'S PRESENT

 9    BEFORE THE COURT.

10                 THE COURT:     THANK YOU.

11                 SIR, IS YOUR TRUE NAME IMAAD SHAH ZUBERI?

12                 THE DEFENDANT:     YES, YOUR HONOR.

13                 THE COURT:     AND DID YOU SIGN THIS ADVISEMENT OF

14    DEFENDANT'S STATUTORY AND CONSTITUTIONAL RIGHTS?

15                 THE DEFENDANT:     YES, I DID.

16                 THE COURT:     DID YOU READ THE ADVISEMENT BEFORE YOU

17    SIGNED IT?

18                 THE DEFENDANT:     YES, I DID.

19                 THE COURT:     DO YOU UNDERSTAND THE NATURE OF YOUR

20    RIGHTS IN CONNECTION WITH THIS PROCEEDING?

21                 THE DEFENDANT:     YES, I DO.

22                 THE COURT:     WOULD YOU LIKE TO ASK ANY QUESTION AT

23    THIS TIME CONCERNING THE NATURE OF YOUR RIGHTS?

24                 THE DEFENDANT:     NO.   MY LAWYER HAS ANSWERED ALL THE

25    QUESTIONS.
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 5 of 14 Page ID #:717




                                                                          5

 1                THE COURT:    THANK YOU, SIR.

 2                DID YOU ALSO SIGN THIS WAIVER OF INDICTMENT FORM?

 3                THE DEFENDANT:    YES, I DID.

 4                THE COURT:    BY SIGNING THIS FORM YOU'RE GIVING UP

 5    YOUR RIGHT TO REQUIRE THE GOVERNMENT TO PROCEED AGAINST YOU BY

 6    INDICTMENT.    AND YOU'RE AGREEING TO ALLOW THE GOVERNMENT TO

 7    PROCEED AGAINST YOU BY INFORMATION INSTEAD.

 8                DO YOU UNDERSTAND THAT, SIR?

 9                THE DEFENDANT:    CORRECT.     I DO.

10                THE COURT:    AN INFORMATION IS A CHARGING DOCUMENT

11    FILED BY THE U.S. ATTORNEY OR ANOTHER GOVERNMENT ATTORNEY.

12                AN INDICTMENT IS A CHARGING DOCUMENT RETURNED WHEN A

13    FEDERAL GRAND JURY FINDS PROBABLE CAUSE TO BELIEVE THAT AN

14    OFFENSE HAS BEEN COMMITTED.

15                DO YOU UNDERSTAND THE DIFFERENCE BETWEEN THESE TWO

16    TYPES OF CHARGING DOCUMENTS?

17                THE DEFENDANT:    YES, I DO.

18                THE COURT:    HAVE YOU DISCUSSED WITH YOUR OWN ATTORNEY

19    YOUR RIGHT TO REQUIRE THE GOVERNMENT TO PROCEED AGAINST YOU BY

20    INFORMATION AND THE CONSEQUENCES OF GIVING UP THAT RIGHT?

21                THE DEFENDANT:    I HAVE.

22                THE COURT:    IS IT YOUR DESIRE AT THIS TIME TO GIVE UP

23    THAT RIGHT?

24                THE DEFENDANT:    CORRECT.

25                THE COURT:    THE COURT FINDS THAT THE WAIVER IS
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 6 of 14 Page ID #:718




                                                                          6

 1    KNOWING AND VOLUNTARY BUT SUGGESTS THAT THE WAIVER BE REPEATED

 2    ON THE RECORD BEFORE THE DISTRICT JUDGE TO WHOM THE CASE WILL

 3    BE ASSIGNED.

 4                MR. ZUBERI, DID YOU RECEIVE AND READ A COPY OF THE

 5    INFORMATION?

 6                THE DEFENDANT:    YES, I DID.

 7                THE COURT:    DO YOU UNDERSTAND THE NATURE OF THE

 8    CHARGES CONTAINED IN THE INFORMATION?

 9                THE DEFENDANT:    YES, I DO.

10                THE COURT:    THANK YOU, SIR.

11                WITH REGARD TO BOND, I'VE RECEIVED AND REVIEWED THE

12    PRETRIAL SERVICES REPORT.

13                DOES THE GOVERNMENT CONCUR IN THE RECOMMENDATION?

14                MS. FERNANDEZ:    IN PART, YOUR HONOR.

15                THE GOVERNMENT DOES CONCUR WITH THE AMOUNT OF THE

16    BOND.   WE HOWEVER WOULD ASK FOR CERTAIN CONDITIONS THAT THE

17    PARTIES HAVE AGREED TO.

18                AND IF I MAY, I WILL DESCRIBE THEM TO THE COURT.

19                THE COURT:    JUST A MOMENT.

20                (PAUSE IN PROCEEDINGS.)

21                THE COURT:    ALL RIGHT.

22                MS. FERNANDEZ:    SO, THE PARTIES HAVE AGREED TO A

23    3-MILLION-DOLLAR BOND, YOUR HONOR.         THAT BOND IS CURRENTLY HELD

24    IN TRUST IN A BANK ACCOUNT IN THE NAME OF THE LAW FIRM OF

25    HOCHMAN, H-O-C-H-M-A-N, SALKIN, S-A-L-K-I-N, TOSCHER,
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 7 of 14 Page ID #:719




                                                                          7

 1    T-O-S-C-H-E-R, PEREZ.       IT'S UNION BANK ACCOUNT NUMBER XXXXX'S

 2    -- BECAUSE IT'S A PUBLIC HEARING -- SO, X-X-X-X-X-1-3-0-1-6.

 3                AND, SO, THE GOVERNMENT WOULD ASK --

 4                THE COURT:    WHAT WAS THE NUMBER AT THE END?

 5                MS. FERNANDEZ:     1-6, YOUR HONOR.    SO, 1-3-0-1-6.

 6                SO, THE GOVERNMENT WOULD ASK THAT AT TODAY'S HEARING

 7    THE DEFENDANT SIGN A SURETY OF AFFIDAVIT FOR A CASH BOND OF $3

 8    MILLION.    BUT THAT ESSENTIALLY BE SECURED BY AN AFFIDAVIT

 9    POSTED BY THE LAW FIRM AND ONE OF THE SIGNATORIES ON THE

10    ACCOUNT.    AND THAT WOULD BE EITHER STEPHEN TOSCHER OR DENNIS

11    PEREZ WITHIN 10 DAYS, SECURING THE $3 MILLION.

12                AND THAT BETWEEN -- THAT THE COURT TODAY ISSUE AN

13    ORDER ESSENTIALLY PRECLUDING THE LAW FIRM OF HOCHMAN, SALKIN,

14    TOSCHER, PEREZ AND SPECIFICALLY STEVE TOSCHER -- TOSCHER OR

15    DENNIS PEREZ FROM TRANSFERRING, WIRING OR OTHERWISE WITHDRAWING

16    ANY MONIES FROM THAT ACCOUNT UNTIL FURTHER ORDER OF THE COURT.

17                AS TO TRAVEL, YOUR HONOR, THE COURT -- THE GOVERNMENT

18    WOULD ASK FOR AN ORDER ESSENTIALLY REQUIRING THE DEFENDANT TO

19    SURRENDER HIS PASSPORT TO DEFENSE COUNSEL THOMAS P. O'BRIEN.

20                AND THAT HE BE PROHIBITED FROM TRAVEL BETWEEN NOW AND

21    THE CHANGE OF PLEA.

22                AT THE POINT IN WHICH A PLEA IS ENTERED --

23                THE COURT:    LET ME INTERRUPT YOU.

24                TRAVEL WHERE?

25                MS. FERNANDEZ:     INTERNATIONALLY, YOUR HONOR.
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 8 of 14 Page ID #:720




                                                                          8

 1                THE COURT:    ALL RIGHT.

 2                MS. FERNANDEZ:    BUT WITH A CONDITION THAT AFTER A

 3    PLEA IS ENTERED, THAT THREE DAYS BEFORE TRAVEL THE GOVERNMENT

 4      --

 5                THE COURT:    WAIT.   YOU'RE GOING TOO FAST IF YOU WANT

 6    ME TO --

 7                MS. FERNANDEZ:    I APOLOGIZE, YOUR HONOR.

 8                THE COURT: -- GET ALL OF THIS DOWN AND THEN RECITE IT

 9    AGAIN.

10                SO, YOU WANT THE BOND TO PRECLUDE INTERNATIONAL

11    TRAVEL BETWEEN NOW AND THE CHANGE OF PLEA?

12                MS. FERNANDEZ:    CORRECT.

13                THE COURT:    AND WHAT HAPPENS AFTER THAT?

14                MS. FERNANDEZ:    THEN HE IS PERMITTED TO TRAVEL WITH

15    PRIOR WRITTEN AUTHORIZATION FROM THE UNITED STATES ATTORNEY'S

16    OFFICE.

17                AND THREE DAYS BEFORE THE DESIGNATED DATE OF TRAVEL

18    THAT HE SUBMIT TO THE U.S. ATTORNEY'S OFFICE AN ITINERARY OF

19    WHERE HE IS TRAVELING, THE DATES OF TRAVEL, THE DATES OF RETURN

20    AND THE PURPOSE OF TRAVEL.

21                THE COURT:    WAIT.   WAIT.   WAIT.   WAIT.

22                SO, THREE DAYS BEFORE HE IS --

23                MS. FERNANDEZ:    SCHEDULED TO LEAVE --

24                THE COURT:    -- GOING TO TRAVEL, HE IS TO PRESENT AN

25    ITINERARY TO THE U.S. ATTORNEY'S OFFICE.
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 9 of 14 Page ID #:721




                                                                          9

 1                MS. FERNANDEZ:     YES, YOUR HONOR.

 2                THE COURT:     AND THE ITINERARY MUST INCLUDE WHAT?

 3                MS. FERNANDEZ:     THE DATE HE'S LEAVING THE COUNTRY,

 4    THE DATE HE'S RETURNING TO THE UNITED STATES, WHERE HE WILL BE

 5    TRAVELING, AND THE PURPOSE OF THE TRAVEL.

 6                AND IT WOULD REQUIRE THE U.S. ATTORNEY'S

 7    AUTHORIZATION FOR THAT TRAVEL.

 8                THE COURT:     SO, THE U.S. ATTORNEY'S OFFICE IS GOING

 9    TO HAVE TO ACT WITHIN THREE DAYS?

10                MS. FERNANDEZ:     YES, YOUR HONOR.

11                THE COURT:     ALL RIGHT.

12                WHAT OTHER CONDITIONS?

13                (PAUSE IN PROCEEDINGS.)

14                MS. FERNANDEZ:     AND THAT'S IT, YOUR HONOR.

15                ANYTHING ELSE, TOM?

16                THE COURT:     THE DEFENSE CONCUR IN THE SUGGESTED

17    ADDITIONAL CONDITIONS?

18                MR. O'BRIEN:     WE DO, YOUR HONOR.    AND WE ARE IN

19    POSSESSION OF THE CLIENT'S PASSPORT RIGHT NOW.

20                THE COURT:     ALL RIGHT.

21                HAVING READ THE INFORMATION AND THE PRETRIAL SERVICES

22    REPORT, I SEE NO REASON TO DEVIATE FROM THE RECOMMENDED BOND.

23                THE FOLLOWING BOND IS SET:      A 3-MILLION-DOLLAR CASH

24    APPEARANCE BOND.

25                THE DEFENDANT IS TO SIGN AN AFFIDAVIT OF SURETY.
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 10 of 14 Page ID #:722




                                                                          10

  1               THE CASH IS UNDERSTOOD TO BE PRESENTLY IN A UNION

  2   BANK ACCOUNT, THE NUMBER OF WHICH ENDS IN 1-3-0-1-6, HELD BY

  3   THE HOCHMAN, SALKIN, TOSCHER AND PEREZ FIRM.

  4               WITHIN -- WAS IT 10 DAYS -- THE LAW FIRM IS REQUIRED

  5   TO POST THE CASH.

  6               BETWEEN THEN AND NOW THE LAW FIRM IS PRECLUDED FROM

  7   WITHDRAWING, TRANSFERRING OR ALIENATING ANY FUNDS FROM THAT

  8   ACCOUNT.

  9               THE PASSPORT OF THE DEFENDANT IS TO BE SURRENDERED TO

10    THOMAS P. O'BRIEN.

11                INTERNATIONAL TRAVEL IS PRECLUDED BETWEEN NOW AND THE

12    DEFENDANT'S CHANGE OF PLEA.

13                THEREAFTER, HE IS TO BE PERMITTED TO TRAVEL

14    INTERNATIONALLY ONLY WITH THE PRIOR WRITTEN AUTHORIZATION OF

15    THE U.S. ATTORNEY'S OFFICE.

16                IN ORDER TO SECURE THAT AUTHORIZATION, HE MUST SUBMIT

17    TO THE U.S. ATTORNEY'S OFFICE AN ITINERARY WITHIN -- OR NO

18    LATER THAN THREE DAYS BEFORE HIS DEPART- -- INTENDED DEPARTURE.

19               AND THE ITINERARY SHALL REFLECT THE DATE OF DEPARTURE,

20    THE PLACES -- PLACE OR PLACES TO WHICH HE WILL BE TRAVELING,

21    THE DATES OF HIS TRAVEL, AND THE PURPOSE FOR THE TRAVEL.            AND

22    IF I DIDN'T SAY IT BEFORE, THE DATE OF HIS RETURN.

23                DOES THAT COVER IT, OR DID I MISS SOMETHING?

24                MS. FERNANDEZ:       MAY I HAVE A MOMENT, YOUR HONOR?

25                THE COURT:    YES.
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 11 of 14 Page ID #:723




                                                                          11

  1                (PAUSE IN PROCEEDINGS.)

  2                MS. FERNANDEZ:    THANK YOU, YOUR HONOR.

  3                I JUST WANT TO CLARIFY FOR THE COURT THAT THE MONEY

  4   IS INTENDED TO STAY IN THAT ACCOUNT.         SO, WHAT WE ARE

  5   REQUESTING IS THE LAW FIRM TO POST AN AFFIDAVIT OF SURETY

  6   ESSENTIALLY RELINQUISHING IT TO THEM.

  7                THE COURT:   I SEE.    I MISUNDERSTOOD.

  8                MS. FERNANDEZ:    WE JUST WANT TO PRECLUDE --

  9                THE COURT:   THE CASH ITSELF IS NOT -- IS NOT REQUIRED

10    TO BE DEPOSITED WITH THE COURT.

11                 MS. FERNANDEZ:    YES, YOUR HONOR.

12                 THE COURT:   THE CASH IS TO REMAIN IN THE ACCOUNT.

13    AND THE --

14                 MS. FERNANDEZ:    UNTIL FURTHER ORDER OF THE COURT.

15                 THE COURT:   UNTIL FURTHER ORDER OF THE COURT.

16                 AND THE LAW FIRM IS TO SIGN AND SUBMIT WITHIN 10 DAYS

17    AN AFFIDAVIT OF SURETY IN THE AMOUNT OF $3 MILLION?

18                 MS. FERNANDEZ:    THAT IS CORRECT, YOUR HONOR.

19                 THE COURT:   ALL RIGHT.

20                 MS. FERNANDEZ:    AND THAT WILL PRECLUDE MR. ZUBERI

21    FROM MAKING A DEMAND ON THE ACCOUNT THAT'S HELD IN TRUST FOR

22    HIM BY THE ATTORNEYS.

23                 (PAUSE IN PROCEEDINGS.)

24                 THE COURT:   SO, THE DEFENDANT IS PRECLUDED FROM

25    MAKING A DEMAND FOR THE FUNDS IN THE ACCOUNT.
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 12 of 14 Page ID #:724




                                                                          12

  1               THIS IS A TRUST FUND ACCOUNT?

  2               MR. O'BRIEN:     CORRECT, YOUR HONOR.

  3               MS. FERNANDEZ:     YES.     YES, YOUR HONOR.

  4               THE COURT:     ALL RIGHT.

  5               MS. FERNANDEZ:     THANK YOU.

  6               THE COURT:     THAT WILL BE PART OF THE BOND AS WELL.

  7               LET'S PROCEED TO ARRAIGNMENT.

  8               (THE COURT AND CLERK CONFERRING.)

  9               (PAUSE IN PROCEEDINGS.)

10                THE CLERK:     IS IMAAD SHAH ZUBERI YOUR TRUE NAME?

11                THE DEFENDANT:     YES, IT IS.

12                THE CLERK:     DID YOU SEE AND SIGN A STATEMENT OF YOUR

13    RIGHTS?

14                THE DEFENDANT:     YES, I DID.

15                THE CLERK:     DID YOU RECEIVE A COPY OF THE

16    INFORMATION?

17                THE DEFENDANT:     YES, I DID.

18                THE CLERK:     DO YOU UNDERSTAND THE SUBSTANCE OF THE

19    CHARGES PENDING AGAINST YOU?

20                THE DEFENDANT:     YES.

21                THE CLERK:     THANK YOU.

22                (PAUSE IN PROCEEDINGS.)

23                THE COURT:     THIS CASE IS ASSIGNED TO JUDGE PHILLIPS.

24                YOU ARE TO APPEAR BEFORE JUDGE -- I'M SORRY -- YOU

25    ARE TO CONTACT JUDGE PHILLIPS' COURTROOM DEPUTY CLERK FOR THE
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 13 of 14 Page ID #:725




                                                                          13

  1   SETTING OF DATES FOR ENTRY OF THE PLEA AND FURTHER PROCEEDING.

  2               HER COURTROOM DEPUTY CLERK IS BEATRICE HERRERA, WHO

  3   MAY BE REACHED AT THE FOLLOWING PHONE NUMBER, (213) 894-3480.

  4   THAT'S 894-3480.

  5               JUDGE PHILLIPS IS LOCATED IN COURTROOM 8(A), WHICH IS

  6   ON THE EIGHTH FLOOR OF THE COURTHOUSE AT 350 WEST FIRST STREET

  7   IN LOS ANGELES.

  8               AND THE DEFENDANT IS TO PRESENT HIMSELF TO THE

  9   MARSHAL'S OFFICE FOR PROCESSING TODAY.

10                ANYTHING FURTHER?

11                MS. FERNANDEZ:     NO, YOUR HONOR.

12                AND THANK YOU.

13                MR. O'BRIEN:     NO, YOUR HONOR.

14                THE COURT:     THANK YOU, ALL.

15                (PROCEEDINGS ADJOURNED AT 2:43 P.M.)

16

17

18

19

20

21

22

23

24

25
Case 2:19-cr-00642-VAP Document 70 Filed 02/03/20 Page 14 of 14 Page ID #:726




                                                                          14

  1                           C E R T I F I C A T E

  2

  3
               I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT
  4   FROM THE ELECTRONIC SOUND RECORDING OF THE PROCEEDINGS IN THE
      ABOVE-ENTITLED MATTER.
  5

  6
      /S/ DOROTHY BABYKIN                                2/3/20
  7   ______________________________                     ___________
      FEDERALLY CERTIFIED TRANSCRIBER                    DATED
  8   DOROTHY BABYKIN

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
